Citation Nr: 1202405	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  10-24 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for postoperative residuals of a right knee injury. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1985 to November 1986.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Newark RO.  In June 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, the Veteran requested and was granted a 60 day abeyance period for the submission of additional evidence; the abeyance period has lapsed; no additional evidence was received. 


FINDINGS OF FACT

1.  An unappealed February 1990 rating decision denied the Veteran's claim of service connection for postoperative residuals of a right knee injury, based on findings that such disability pre-existed, and was not aggravated by, his service.  

2.  Additional evidence received since the February 1990 rating decision does not tend to show either that the Veteran's right knee disability did not pre-exist his service, or that it permanently increased in severity during service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for postoperative residuals of a right knee injury; and does not raise a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for postoperative residuals of a right knee injury may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The appellant was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of her claim.  An August 2009 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence she was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach unless a previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  
Legal Criteria, Factual Background, and Analysis

Historically, an unappealed July 1987 rating decision denied the Veteran service connection for postoperative residuals of a right knee injury, based essentially on findings that the right knee disability pre-existed, and was not aggravated by, his service.  An unappealed February 1990 rating decision continued the denial.  Those decisions are final.  38 U.S.C.A. § 7105.  

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain chronic disabilities (to include arthritis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for arthritis).  38 U.S.C.A. § 1137; 38 C.F.R. §§ 3.307, 3.309.

In determining whether a condition pre-existed service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must be considered.  38 U.S.C.A. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  A lack of aggravation can be shown by establishing either that there was no increase in disability or that any increase in disability was due to the natural progression of the preexisting condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence at the time of the February 1990 rating decision included pre-service treatment records, the Veteran's STRs, postservice treatment records, and a VA examination.

Pre-service private treatment records show that the Veteran first injured her knee in the summer of 1983 when she fell.  She went through physical rehabilitation and did well until approximately late March 1984, when she was playing softball and began experiencing knee pain over the anterior aspect of the knee on both sides of the patella.  The diagnosis in May 1984 was tendinitis of the right knee.  She was placed on a gradual exercise program.  In October 1984, it was noted that the knee was giving way and had been bothering her on and off for some time.  In November 1984, she underwent arthroscopy of the right knee with debridement of medial synovial plica.  In early February 1985, the treating physician noted that the Veteran was having some tenderness over the patellar tendon, which was thought to be patellar tendinitis secondary to "over use" syndrome.

The Veteran's STRs include a late February 1985 service enlistment examination noting a history of right knee surgery and including statements by the Veteran that she had arthroscopic surgery to the knee for scar tissue (plica) in 1984.  On February 1985 orthopedic consultation, the Veteran reported that she injured the right knee in May 1984, had arthroscopic surgery in November 1984 to remove plica, and she had no further problems.  Following a normal physical examination including full range of motion and normal X-rays, the assessment was postoperative arthroscopic right knee.  A December 1985 STR notes the Veteran's complaint of pain and swelling to the right knee; the assessment was a sprained medial collateral ligament, and she was placed on light duty for 10 days.  A June 1986 STR notes the Veteran complained of right knee pain and swelling; the assessment was rule-out traumatic knee arthritis.  An assessment of right knee traumatic arthritis was made later the same week, and she was placed on light duty.  A July 1986 STR notes the Veteran complained of chronic knee pain; the assessment noted questionable etiology and possible chondromalacia patella; light duty was extended.  A later July 1986 STR notes the Veteran complained of right knee pain; her light duty was extended for 3 weeks.  An August 1986 STR notes the Veteran's light duty was extended again, based on a rule-out assessment of right knee chondromalacia patella.  An October 1986 STR notes the Veteran reported right knee pain that had increased to the point of being constant with no source of relief; following physical examination, the assessment was right knee chondromalacia patella.  

A November 1986 Medical Board report shows the Veteran was medically discharged for chondromalacia patella of the right knee, with findings that the disability pre-existed service and was not aggravated by service.  The report notes that the Veteran had release of plica in November 1984 due to right knee pain, with residual aching and swelling, but she entered service "with hopes she could tolerate her symptoms", though she had steadily increasing discomfort described as diffuse pain, worse in the peripatellar area.  The pain was aggravated by any bent knee positions or activities, which prevented her from performing labor, prolonged standing, or the required physical fitness tests.  She was treated with anti-inflammatory medications and physical therapy without relief.  On physical examination, there was no effusion of the right knee, there was full range of motion, and the knee was stable.  There was a markedly positive patellofemoral compression test and peripatellar pain with resisted extension.  X-rays were within normal limits.  The final diagnosis was chondromalacia patella, right knee, existed prior to entrance to service, and not service aggravated.  The Medical Board report concluded that the disability was neither incurred in, nor aggravated by, active service.  It was noted that the Veteran was informed of the contents of the Medical Board's report and did not desire to submit a statement in rebuttal.

On February 1987 VA examination, the Veteran reported swelling, aching, and sometimes tenderness of the right knee, usually toward the top of the knee near the thigh area.  She reported that the lower portion of the knee hurt around and behind the knee cap.  She reported difficulty walking, standing, crawling, and squatting down, and she even had pain while lying down.  The examiner noted a history of prior injury to the right knee with arthroscopic surgery.  On physical examination, gait was stable and even, and the Veteran wore no "regional" supports.  Tenderness was noted on patellar compression and over the lateral joint line.  Patellar mobility on the femoral condyle was normal.  Mobility of the knee joint was to full extension and 125 degrees of flexion, equal to the left knee.  There was no evidence of ligamentous laxity or joint instability, and the Veteran was able to sit, squat, and rise normally.  X-rays were negative.  The diagnosis was symptomatic right knee with history of prior injury and plica involvement for which there was arthroscopic intervention; there was no contour deformity or demonstrable loss of patellofemoral or knee joint motion, or evidence of gait impairment.

Based on this evidence, a July 1987 rating decision denied service connection for postoperative residuals of right knee surgery based essentially on findings that the right knee injury pre-existed service and there was no evidence that the condition was aggravated during service.  The Veteran did not appeal this decision.

Following the submission of additional STRs, a February 1990 rating decision found that the evidence warranted no change in the previous rating decision, based essentially on findings that the records confirmed the onset of a right knee injury prior to entrance to active duty service.
 
Evidence received since the February 1990 rating decision includes private treatment records, a medical summary/opinion letter, and duplicate STRs.  The records indicate that in August 2003 the Veteran underwent a right knee arthroscopy with partial medial meniscectomy and excision of plica, with a postoperative diagnosis of a small posterior horn medial meniscal tear and medial synovial plica.  

In a June 2011 medical opinion letter (submitted with a waiver of RO consideration at the June 2011 Travel Board hearing), Dr. "C.S." noted that the Veteran had been a patient of her family medicine practice for many years.  Dr. C.S. stated that, since 2003, the Veteran had presented on multiple occasions complaining of right knee pain; Dr. C.S. also noted that the Veteran had arthroscopic surgery to the right knee prior to her first visit to her office.  Dr. C.S. stated that an MRI showed ACL strain, Baker's cyst, and internal derangement.  Dr. C.S. opined, "I do feel the chronicity of her problems stem back from an injury while serving in the military."

At the June 2011 Travel Board hearing, the Veteran testified that she first injured her right knee playing softball in college, before entering service, and treatment at the time consisted of having the knee scoped.  She testified that she enlisted in service about six months after injuring her knee, and she was told by the attending physician at her entrance physical examination that her knee problems would resolve as she continued in service.  She testified that she passed boot camp but later reinjured her knee while in the service company at Camp Lejeune, and she was admitted to the Naval hospital there for a few days; treatment consisted of "a lot of ice" and light duty, followed by weekly visits to the hospital for further treatment.  She testified that her current symptoms include a lot of pain, numbness, and "popping" once in a while.  She testified that she sought treatment shortly after separation from service and was told the knee had to be put in traction; traction did not resolve the problem, and she later had another surgery in approximately 1997, when the knee was scoped.  She testified that she has undergone four procedures on the right knee since her separation from service.  She testified that her current job involves driving a tractor-trailer, and that she continues to play softball.

Because service connection for postoperative residuals of a right knee injury was denied in February 1990 based on findings that such disability pre-existed service and was not aggravated by service, for evidence to be new and material in this matter, it would have to relate to these findings.  

The STRs received since the February 1990 rating decision are duplicate, and therefore not new, evidence.  Reports of postservice injuries and treatment, including surgeries, and that the Veteran engages in a strenuous occupation (such as driving a tractor-trailer) and leisure activities (plays softball) are cumulative evidence, and therefore not new.  It was previously established, and is not in dispute, that she has a right knee disability which requires treatment and is exacerbated by strenuous activity.  A June 2011 letter from Dr. C.S. (who reports seeing the Veteran on multiple occasions since 2003-some 17 years postservice) contains an opinion that "the chronicity of [the Veteran's knee] problems stem back from an injury while serving in the military".  This opinion does not tend to rebut that the disability pre-existed service, and does not tend to show that it increased in severity during service.  What it supports, that the Veteran has had chronic right knee pathology throughout since service, was settled, and is not in dispute.  The letter does not address either of the unestablished facts necessary to substantiate the claim of service connection  for a right knee disability; therefore, while new, this evidence is not material.

The Veteran's own assertions and testimony regarding her current right knee disability are, for the most part, repetitions of what she previously alleged and are likewise cumulative, and not new, evidence.  

In summary, no additional evidence received since the February 1990 rating decision is new evidence that tends to prove either that the Veteran's right knee disability did not pre-exist service or that it increased in severity during service.  Therefore, the additional evidence received since February 1990 does not address the unestablished facts necessary to substantiate the claim of service connection for postoperative residuals of a right knee injury; does not raise a reasonable possibility of substantiating such claim; and is not new and material.  Accordingly, the claim may not be reopened.  


ORDER

The appeal to reopen a claim of service connection for a postoperative right knee disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


